Citation Nr: 0423104	
Decision Date: 08/23/04    Archive Date: 09/01/04

DOCKET NO.  02-21 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to an increased disability evaluation for 
hemorrhoids, currently evaluated as 10 percent disabling.

2. Entitlement to an initial disability evaluation in excess 
of 20 percent for chronic low back tendonitis with spasm.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kang, Associate Counsel




INTRODUCTION

The veteran had active service from May 1988 to July 1993.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Nashville, Tennessee, Regional Office (RO) that increased the 
disability rating for hemorrhoids from 0 to 10 percent and 
established service connection for chronic low back 
tendonitis with spasm and assigned a 20 percent evaluation 
for that disability.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans' 
Affairs (VA) will notify the veteran if further action is 
required on his part.


REMAND

April-May 2003 private treatment records reflect ongoing 
treatment of the veteran's hemorrhoids by Dr Ibach.  VA 
should obtain all relevant VA and private treatment records 
that could potentially be helpful in resolving the veteran's 
claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).

The veteran has been afforded VA compensation examinations 
for his chronic low back tendonitis with spasms (see VA 
examination reports dated in March 2002 and August 2003).  
The examinations, however, did not fully address the factors 
delineated in the new rating criteria (ranges of motion in 
lateral flexion and lateral rotation) effective in September 
2003.  VA's statutory duty to assist the veteran includes the 
duty to conduct a thorough and contemporaneous examination so 
that the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  The Board finds that VA compensation examination 
that addresses the new rating factors is required to resolve 
this issue.  



Accordingly, this case is REMANDED for the following action:  

1.  The RO should request the veteran to 
"provide any evidence in [his] 
possession that pertains to the claim."  
See 38 C.F.R. § 3.159(b).

2. The RO should request that the 
veteran provide information as to all 
treatment of his hemorrhoids (subsequent 
to May 2003) and chronic low back 
disorder, VA and non-VA, including the 
names and addresses of all health care 
providers, clinics, and hospitals, and 
the approximate dates of treatment.  
Upon receipt of the requested 
information and the appropriate 
releases, the RO should contact all 
identified health care providers, 
clinics, and hospitals, including VA and 
Dr. Ibach, and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the veteran for incorporation into the 
record.  

3.  The RO should then schedule the 
veteran for VA compensation 
examinations which are sufficiently 
broad to accurately determine the 
current nature and severity of his 
hemorrhoids and low back disorder.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  Send the claims 
folder to the examiner or examiners for 
review.  The examination report should 
specifically state that such a review 
was conducted.  The examiner or 
examiners should include a complete 
rationale for all opinions and 
conclusions expressed.

A) With respect to the veteran's service-
connected hemorrhoids, the examiner should 
address whether the veteran exhibits any 
of the following: persistent bleeding, 
anemia, or fissures.

B) During the pendency of this appeal 
with respect to the veteran's chronic 
low back tendonitis with spasm, VA 
issued new regulations for evaluating 
spinal and other back disorders, 
effective September 26, 2003.  
Therefore, the VA examination should be 
conducted in a manner that involves a 
review of the rating schedule criteria 
and regulations for the spine, both 
prior to and as of September 23, 2003, 
which is the effective date of the 
revised criteria for evaluating spinal 
and other back disorders.  See Dudnick 
v. Brown, 10 Vet. App. 79 (1997).  
Specifically, the examiner should 
provide:

i	All ranges of motion of the thoraco-
lumbar spine, including lateral flexion 
and lateral rotation. 

ii	Whether the veteran manifests listing of 
whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of 
forward bending in standing position, 
loss of lateral motion with osteo-
arthritic changes, or narrowing or 
irregularity of joint space, or some of 
the above with abnormal mobility on 
forced motion.

iii	Identify the limitation of activity 
imposed by the veteran's 
service-connected chronic low back 
tendonitis and any associated pain with 
a full description of the effect of the 
disabilities upon his ordinary 
activities.  The examiner should fully 
describe any weakened movement, excess 
fatigability, and incoordination 
present.  Determinations on whether the 
veteran exhibits pain with motion or use 
of lower back should be noted and 
described.  If feasible, the 
determinations concerning pain, weakness 
and fatigability should be portrayed in 
terms of the degree of additional range 
of motion loss or ankylosis.  If such a 
determination is not feasible, this 
should be stated for the record and the 
reasons provided.  


4.  The RO should then readjudicate the 
veteran's claims.  If the benefits sought 
on appeal remain denied, the veteran and 
his accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran and his 
accredited representative should be given 
the opportunity to respond to the SSOC.  


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


